DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In a response filed on November 22, 2021 (the “Response”), Applicant: (1) amends claims 1, 14 and 21; and (2) cancels claims 11 and 20.
Claims 1-10, 12-19 and 21 are presented for examination.
Response to Arguments
Applicant’s arguments submitted on November 22, 2021 have been fully considered but they are not persuasive for at least the following reasons.
On page 10, in the Remarks section of the Response, Applicant argues:
“that the proposed combination of cited references would not teach either of the recited memory controller as connected to the first processor via the system bus or the plurality of KID inputs paths to the memory cryptography circuit.”

However, Examiner respectfully disagrees with Applicant’s instant argument and submits that the prior art of record reads on the limitations of Applicant’s instant argument (i.e., “memory controller as connected to the first processor via the system bus” and “the plurality of KID inputs paths to the memory cryptography circuit”) as set forth in the prior art rejection below.
For example, inter alia Axnix I teaches:
“the first memory controller is connected to the first processor via the system bus (¶ 61 ‘bus 218 [] couples various system components…to processor 216’; ¶ 62 ‘Bus 218 represents…bus structures, including a…memory controller’)....”

inter alia Nakanishi teaches:
“a plurality of KID inputs paths (example: 251 and 252, FIG. 2) to the memory cryptography circuit (100, FIG. 2) (¶ 16, 30, 32, 33, 37 ‘paths/ communication portions 251, 252...output the inputs/IDs or...the key information inputted’; note: the circuitry of Nakanishi’s controller 100 reads on the phrase ‘memory cryptography circuit’  because it includes circuitry 41/42 for encrypting memory 110 [see ¶ 16])....”

On page 10 of the Response, Applicant also argues:
“a combination of the cited references would not teach the arbiter recited in amended claim 1.”

However, Examiner respectfully disagrees with Applicant’s instant argument and submits that Nakanishi’s disclosure of “arbitrator 60” at paragraph 16 and FIG. 2, reads on Applicant’s “arbiter” claim element as set forth in the prior art rejection below.
On page 10, Applicant further argues:
“Nakanishi’s arbitrator is not a component a memory cryptography circuit that is in turn a component of a memory controller.”

However, Examiner respectfully disagrees with Applicant’s instant argument because Nakanishi’s arbitrator 60 is a component of controller 100, which (1) reads on the phrase “memory controller” since “controller 100” controls Nakanishi’s memory 110 and (2) reads on the phrase “memory cryptography circuit” since “controller 100” includes circuitry 41/42 for encrypting memory 110.

Since Applicant argues its remaining claims mutatis mutandis as per claim 1, Examiner’s rebuttal to Applicant’s foregoing arguments equally applies to Applicant’s remaining arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Axnix et al. (US 2017/0132156 A1, hereinafter Axnix I) in view of Jahid et al. (US 2018/0063103 A1, hereinafter Jahid) further in view of Sela et al. (US 2019/0050602 A1, hereinafter Sela) further in view of in view of Nakanishi et al. (US 2012/0084574 A1, hereinafter Nakanishi).
Regarding claims 1, 14 and 21, Axnix I teaches: an IC system (212, FIG. 1) comprising a first processor (216, FIG. 1), a first memory controller (218, FIG. 13), a system bus, and a first memory (60, FIG. 1 / 228, FIG. 13) (¶ 19, 23, 82 “application-specific integrated circuit”; ¶ 64 “system memory 228”; ¶ 62 “memory controller 218”; ¶ 21 “ASIC/system 212 comprises processor 216 and memory 60”), wherein:
the first memory controller is distinct from a first RAM (230, FIG. 13) and from the system bus (¶ 62 “memory controller 218”; ¶ 64 “system memory can include…RAM 230”; note: the exemplary architectures of Axnix I [e.g., PCI] implicitly disclose that Axnix I’s bus and memory controller may be distinct from one another [see ¶ 62]);
the first memory controller is connected to the first processor via the system bus (¶ 61 “bus 218 [] couples various system components…to processor 216”; ¶ 62 “Bus 218 represents…bus structures, including a…memory controller”);

the memory cryptography circuit comprises a keystore (68, FIG. 1) and a first-type cryptographic engine (50, FIG. 1) (¶ 21 “crypto unit 50”; ¶ 23 “look-up table 80 is stored in the protected memory 68”);
the keystore comprises a plurality of storage spaces (80, FIG. 1), each storage space accessible using a corresponding KID (¶ 23 “one or more keys 32 are stored”; ¶ 26 “allocating an identifier 40 and at least one…key 32 for each”); and
the keystore is configured to provide a cryptographic key (32, FIG. 1) stored in a corresponding storage space (¶ 53 “key 32 is loaded from table 80”).
However, Axnix I does not explicitly disclose: wherein the first memory is a RAM; the first memory controller is distinct from the system bus; the first memory controller comprises a memory cryptography circuit; the memory cryptography circuit comprises an arbiter; the keystore is configured to receive a KID from one of a plurality of KID input paths to the memory cryptography circuit, the arbiter is configured to multiplex the plurality of KID input paths to output the KID provided to the keystore; accessing, by the keystore, the storage space corresponding to the KID; and the keystore is configured to provide, in response to receiving the KID, a cryptographic key stored in the corresponding storage space.
In an analogous art, Jahid teaches:
wherein a first memory is a first RAM (note: Jahid discloses that its RAM can be used for its cryptographic operations [see ¶ 32]),

accessing the storage space corresponding to the KID (note: it is implicit that Jahid must access a storage space corresponding to KID 350 in order for Jahid’s “key manager” to provide 440 the key specified by KID 350 [see ¶ 43, 48, 50]); and
configured to provide (440, FIG. 4), in response to receiving (430, FIG. 4) the KID, a cryptographic key stored in the corresponding storage space (¶ 43, 48, 50 “send 430 a encryption key request that includes the ticket/KID to the key manager/keystore”; ¶ 51 “provide/receive 440 the encryption key…from the key manager/ keystore”).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Jahid for: (1) using a RAM for cryptographic processing; and (2) providing a cryptographic key in response to receiving its corresponding KID and accessing the cryptographic key’s storage space.  The teachings of Jahid, when respectively used with the existing system of Axnix I’s cryptographic memory and cryptographic key providing functionality, will improve the system by: (1) enabling its cryptographic memory to provide data at faster speeds; and (2) providing its cryptographic key providing feature with a straightforward and, thus, efficient scheme for determining which key to provide.  Therefore, the examiner ‐claimed invention.
However, Axnix I in view of Jahid does not explicitly disclose: a first memory controller is distinct from the system bus; the first memory controller comprises a memory cryptography circuit; the memory cryptography circuit comprises an arbiter; wherein one of a plurality of KID inputs to the memory cryptography circuit is one of a plurality of KID input paths; and the arbiter is configured to multiplex the plurality of KID input paths to output the KID provided to the keystore.
In an analogous art, Sela teaches:
a first memory controller (22, FIGS. 1-2) is distinct from the system bus (¶ 29 “the memory controller 22 may contain logic for communicating over the host connection 30”; note: as depicted in FIG. 1, Sela’s memory controller 22 is distinct from both bus 12 and connection 30, which implicitly also reads on the term “bus” [see ¶ 29, 30]);
the first memory controller comprises a memory cryptography circuit (¶ 34 “keystore/cryptographic keys are stored…in the memory controller 22…a first-type cryptographic engine/computation algorithm is stored in ROM in the memory controller 22”; note: Sela’s memory cryptography circuit may be the combination of the circuitry storing its “cryptographic keys” and “computation algorithm” [see ¶ 34]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Sela (1) for a memory controller that is not a bus and (2) for incorporating a memory cryptography circuit into a memory controller.  The teachings of Sela, when used within the system of Axnix I in view of Jahid’s memory controller, will: (1) detail a topology of the system’s architecture ‐claimed invention.
However, Axnix I in view of Jahid further in view of Sela does not explicitly disclose, yet Nakanishi teaches:
a memory cryptography circuit (100, FIG. 2) comprises an arbiter (60, FIG. 2) (¶ 16 “controller 100 includes...encryption circuits 41, 42...and an arbitrator 60”; note: the circuitry of Nakanishi’s controller 100 reads on the phrase “memory cryptography circuit” because it includes circuitry 41/42 for encrypting memory 110 [see ¶ 16]);
wherein one of a plurality of KID inputs to the memory cryptography circuit is one of a plurality of KID input paths (example: 251 and 252, FIG. 2) (¶ 16, 30, 32, 33, 37 “paths/communication portions 251, 252...output the inputs/IDs or...the key information inputted”; note: the circuitry of Nakanishi’s controller 100 reads on the phrase “memory cryptography circuit” because it includes circuitry 41/42 for encrypting memory 110 [see ¶ 16]); and
the arbiter is configured to multiplex the plurality of KID input paths to output a KID provided to the keystore (120, FIG. 2) (¶ 16, 30, 32 “output the acquisition request …and the ID…of the key”; ¶ 33 “the ID indicates the key information uniquely”; ¶ 37 “output the IDs…inputted…to the management portion 260/arbitrator 60”; note: arbitrator 60 multiplexes its inputs 251/252 for its arbitration [see ¶ 16, 30, 32, 33, 37]).

Regarding claims 2-10, 12, 13 and 15-19, these claims are rejected on the same grounds set forth in the Office action dated September 21, 2021 mutatis mutandis as per the prior art rejections of their base claims 1, 14 and 21 set forth above.

/Jeffrey Nickerson/           Supervisory Patent Examiner, Art Unit 2432